NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                               Submitted November 19, 2012*
                                Decided November 20, 2012

                                           Before

                            WILLIAM J. BAUER, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 12-1367

ANTONIO I. BRYANT,                                  Appeal from the United States District
    Plaintiff-Appellant,                            Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 06 C 114
GENERAL PACKAGING PRODUCTS, INC.,
    Defendant-Appellee.                             Elaine E. Bucklo,
                                                    Judge.


                                         ORDER

        Antonio Bryant is before us a second time. He last appealed in 2007 after the district
court had denied his motion to vacate a settlement agreement reached with his employer,
General Packaging Products. We dismissed that appeal because Bryant had not made an
intelligible argument, see FED. R. APP. P. 28(a)(9); Anderson v. Hardman, 241 F.3d 544, 545–46


       *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 12-1367                                                                                  Page 2

(7th Cir. 2001), and granted General Packaging’s motion for attorney fees as an appellate
sanction, Bryant v. Gen. Packaging Prods., Inc., 322 F. App’x 451 (7th Cir. 2008).

        Three years after our decision, Bryant filed another motion asking the district court
to vacate the settlement, this time arguing that the magistrate judge who presided over the
settlement conference had made inappropriate comments that coerced him to accept the
defendant’s $20,000 offer. Bryant’s appeal from the court’s one-sentence denial of that
motion, like his previous appeal, is frivolous. The district court would have been able to
give effect to Bryant’s postjudgment motion only under Federal Rule of Civil Procedure
60(b). See Justice v. Town of Cicero, Ill., 682 F.3d 662, 665 (7th Cir. 2012); Talano v. Northwestern
Med. Faculty Found., Inc., 273 F.3d 757, 762 (7th Cir. 2001). But Bryant did not cite that rule
or explain which subsection entitled him to relief; that failure alone permitted the court to
deny the motion. See Nelson v. Napolitano, 657 F.3d 586, 590 (7th Cir. 2011). Moreover, even
if Brown had articulated an argument under Rule 60(b), a postjudgment motion under even
the “catchall” provision of that rule cannot be granted unless it is filed within a reasonable
time after the judgment. FED. R. CIV. P. 60(c)(1); Arrieta v. Battaglia, 461 F.3d 861, 865 (7th
Cir. 2006); Ingram v. Merrill Lynch, Pierce, Fenner, & Smith, Inc., 371 F.3d 950, 952 (7th Cir.
2004). Brown has not even attempted to explain how his motion was filed in a reasonable
time when it came more than four years after the judgment and his previous motion
attacking the settlement on a different ground.

                                                                                       AFFIRMED.